DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered. Claims 1-10, 13 and 15-20 are currently pending in the application. An action follows below:
Response to Arguments
The claim objections and the rejections under 35 U.S.C. 112(a) in the previous Office action dated 09/09/2022 are withdrawn in light of the amendment to the claims and the cancellation of claims 21-26.
The rejections under 35 U.S.C. 102 and 103 in the previous Office action dated are withdrawn in light of the amendment to independent claims 1, 8 and 15.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 1, this claim recites limitations, “wherein a size and a shape of an active area being defined with a sensing area of a touch panel of the touch pad are dynamically adjusted, controlled by the control circuit, according to a position that the inadvertent touch event occurs on the object detection area” in last 4 lines. Since it is unclear whether the above underlined limitations require:
 (i)	“wherein a size and a shape of an active area being defined with a sensing area of a touch panel of the touch pad are dynamically adjusted, the size and the shape of the active area are controlled by the control circuit, and the size and the shape of the active area are according to a position that the inadvertent touch event occurs on the object detection area”;
 (ii)	“wherein a size and a shape of an active area being defined with a sensing area of a touch panel of the touch pad are dynamically adjusted, the size and the shape of the active area are dynamically controlled by the control circuit, and the size and the shape of the active area are dynamically according to a position that the inadvertent touch event occurs on the object detection area”;
 (iii)	“wherein a size and a shape of an active area being defined with a sensing area of a touch panel of the touch pad are dynamically adjusted under a control of the control circuit, according to a position that the inadvertent touch event occurs on the object detection area”; or
 (iv)	other,
it is considered that the invention is not clearly defined.

As per claims 2-7, these claims are therefore rejected for at least the reason set forth in claim 1.
In addition to claim 2, this claim recites a limitation, “wherein the touch signals in response to the at least one touch event performed on the touch detection area of the touch panel of the touch pad, the touch signals are instantly processed by the control circuit of the touch sensor.” There is insufficient antecedent basis for “the touch detection area” and “the at least one touch event performed on the touch detection area of the touch panel of the touch pad” of the above underlined limitation in the claim.
In addition to claims 3-7, these claims are therefore additionally rejected for at least the reason set forth in claim 2.

As per claim 8, this claim recites limitations, “when the inadvertent touch event occurs on a specific portion of the object detection area, by the control circuit, a sub-area of a vertical middle portion of the touch detection areas is turned off and an active area being defined with a sensing area of the touch panel of the touch pad is adjusted to be separated into two sub-areas that occupy an upper region and a bottom region of the touch detection area” in last 5 lines. Since it is unclear whether the above underlined limitations require:
 (i)	“when the inadvertent touch event occurring on a specific portion of the object detection area is detected by the control circuit, a sub-area of a vertical middle portion of the touch detection areas is turned off and an active area being defined with a sensing area of the touch panel of the touch pad is adjusted to be separated into two sub-areas that occupy an upper region and a bottom region of the touch detection area”;
 (ii)	“when the inadvertent touch event occurs on a specific portion of the object detection area under a control of the control circuit, a sub-area of a vertical middle portion of the touch detection areas is turned off and an active area being defined with a sensing area of the touch panel of the touch pad is adjusted to be separated into two sub-areas that occupy an upper region and a bottom region of the touch detection area”;
 (iii)	“when the inadvertent touch event occurs on a specific portion of the object detection area, a sub-area of a vertical middle portion of the touch detection areas is turned off and an active area being defined with a sensing area of the touch panel of the touch pad is adjusted to be separated into two sub-areas that occupy an upper region and a bottom region of the touch detection area, under a control of the control circuit”; or
 (iv)	other,
it is considered that the invention is not clearly defined.

As per claims 9, 10 and 13, these claims are therefore rejected for at least the reason set forth in claim 8.
In addition to claim 9, this claim recites a limitation, “wherein, in response to the touch event performed on the touch detection area of the touch panel, the touch signals are instantly processed by the control circuit of a touch sensor of the touch pad, the control circuit and an input signal pre-processing circuit.” There is insufficient antecedent basis for “the touch detection area” and “the touch event performed on the touch detection area of the touch panel” of the above underlined limitation in the claim.
In addition to claim 10, this claim is therefore additionally rejected for at least the reason set forth in claim 9.
As per claim 15, this claim recites limitations, “wherein the touch pad includes a touch panel that is formed by multiple interlaced transmit lines and receive lines and defines an object detection area and a touch detection area, in which, by the control circuit, an object size or size of an active area of the touch pad determines a sensitivity of the touch panel since the object size or the active area indicates an area when an object touches the touch panel” in lines 10-24. Since it is unclear whether the above underlined limitations require:
 (i)	“wherein the touch pad includes a touch panel that is formed by multiple interlaced transmit lines and receive lines and defines an object detection area and a touch detection area in the touch panel, by the control circuit, and an object size or size of an active area of the touch pad determines a sensitivity of the touch panel since the object size or the active area indicates an area when an object touches the touch panel”;
 (ii)	“wherein the touch pad includes a touch panel that is formed by multiple interlaced transmit lines and receive lines and defines an object detection area and a touch detection area in the touch panel and an object size or size of an active area of the touch pad determines a sensitivity of the touch panel by the control circuit, since the object size or the active area indicates an area when an object touches the touch panel”; or
(iii)	other,
it is considered that the invention is not clearly defined.

As per claims 16-20, these claims are therefore rejected for at least the reason set forth in claim 15.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.        
As per claim 15, this claim recites a limitation, “an object size or size of an active area of the touch pad determines a sensitivity of the touch panel since the object size or the active area indicates an area when an object touches the touch panel” in lines 12-14. The original disclosure, specifically ¶ 6 of the corresponding US publication US 2022/0342530 A1, discloses an object such as a finger or a palm. Furthermore, an object size is a mere physical magnitude of an object and does not comprise any processor or any circuitry or a size of an active area of the touch pad is a mere physical magnitude of an active area of the touch pad and does not comprise any processor or any circuitry. However, the original disclosure does not explicitly discuss in detail how an object size (or a mere physical magnitude of an object) and/or a size of an active area of the touch pad (or a mere physical magnitude of an active area of the touch pad) determine(s) a sensitivity of the touch panel since the object size or the active area indicates an area when an object touches the touch panel, as claimed, so as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In addition, the original disclosure, specifically ¶ 44 of the corresponding US publication, discloses “… an active area 55 can be defined with a sensing area of the touch panel 50. For example, the active area 55 can be smaller than the sensing area of the touch panel 50 for sensing the actual touch event …,” i.e., the active area indicating an area where an object can make a valid touch event, but not the active area indicated an area when an object touches the touch panel of the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claims 16-20, these claims are therefore rejected for at least the reason set forth in claim 15.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling et al. (US 2006/0044259 A1; hereinafter Hotelling) in view of Lewbel (US 9,823,890 A1.)
As per claim 1, Hotelling discloses a touch pad comprising a control circuit that performs a method for identifying an inadvertent touch event (see at least Figs. 3, 10; ¶ 45, ¶ 49, disclosing a touch pad comprising at least elements [224, CPU/302, 303, 320] including a control circuit that includes a part of I/O controller 320, a part of the processor 302, and the associated software or firmware, cooperates with the touch pad 224 to receive a plurality of touch signals indicating at least one touch event made by one or more fingers and/or hand(s) applied to the touch panel of the touch pad 224 [see at least Figs. 4-6; ¶¶ 29-31], and performs a method for identifying an inadvertent touch event at least shown and discussed with Figs. 4-6 and 11; note that since the Hotelling touch pad 22, as discussed above, is a part of the claimed touch pad, the Hotelling touch pad 224 is hereinafter called the touch member 224, in order to avoid confusion with the claimed touch pad,) wherein the method comprises:
receiving a plurality of touch signals indicating at least one touch event applied to the touch pad having a touch sensor (see the above discussion; or at least Figs. 4-6; ¶¶ 29-31, discussing the construed control circuit receiving a plurality of touch signals indicating at least one touch event made by one or more fingers and/or hand(s) applied to the touch element 224 of the construed touch pad, wherein the construed touch pad includes a touch sensor including the above-discussed control circuit and an input signal pre-processing circuit [see at least Fig. 10; ¶ 46; ¶ 49, disclosing the touch sensor comprising at least a combination of hardware circuitry and software that further includes a “construed” input signal pre-processing circuit including another part of I/O controller 320 and another part of the processor 302, to provide more precise touch signals to the application associated with the touch pad 224 in the operating system of a computer device];) and 
 identifying the inadvertent touch event that is performed on an object detection area of the touch pad so as to discard the touch signals corresponding to a touch position where an object touches within the object detection area and sensed by the touch sensor (see at least at Figs. 4-5, 11 and ¶ 29, ¶ 30, ¶ 31:18-19, ¶ 33:last 6 lines, ¶ 53, discussing to identify the inadvertent touch event, made by the palm/object of the left hand [280] on the left sensor region [242] and/or the palm/object of the right hand on the right sensor region [246] [[the left sensor region 242 and/or the right sensor region 246 corresponding to the object detection area]], based on the large size of the contact patches made by the palm, so as to filter out or to disregard any inputs related to the identified unintended contact patches, i.e., to discard the touch signals corresponding to a touch position of the palm where the palm touches within the object detection area and sensed by the touch sensor,) 
wherein a size  of an active area being defined with a sensing area of a touch panel of the touch pad is see at least Fig. 4; ¶ 29, disclosing, under a control of the control circuit, an area of the center region 244, corresponding to an [[small]] active area being defined with a sensing area of a touch panel of the touch pad, adjusted according to a position that the inadvertent touch event occurs on the object detection area [242, 244]; Fig. 5; ¶ 30, further disclosing, under a control of the control circuit, an [[larger]] area of the regions [244, 246], corresponding to an [[larger]] active area being defined with a sensing area of a touch panel of the touch pad, adjusted according to a position that the inadvertent touch event occurs on the object detection area [242]; in the alternative, the scenario, illustrated by Fig. 6 and ¶ 31, disclosing the multiple contact patches made by multiple fingers in the left region 242 taking into consideration the large size of the patches to disregard and to ignore invalid input on the left region 242 and a single contact patch made by a finger in the right region 246 taking into consideration the small size of the patch to accept the input as the valid input on the right region 242, i.e., to a certain extent, the multiple contact patches made by multiple fingers of the user’s left hand in the left region 242 and the multiple contact patches made by multiple fingers of the user’s right hand in the right region 246 result an area of the center region 244, corresponding to an [[small]] active area of the region [244] being defined with a sensing area of a touch panel of the touch pad, adjusted according to a position that the inadvertent touch event occurs on the object detection area [242, 244] and an [[larger]] area of the regions [244, 246], corresponding to an [[larger] active area being defined with a sensing area of a touch panel of the touch pad, adjusted according to a position that the inadvertent touch event occurs on the object detection area [242].)
Accordingly, Hotelling discloses all limitations of this claim except for “a shape of an active area being defined with a sensing area of a touch panel of the touch pad is dynamically adjusted, controlled by the control circuit, according to a position that the inadvertent touch event occurs on the object detection area” of this claim.
However, in the same field of the computer technology, Lewbel discloses a computer device [200] (see Fig. 2) comprising a touch pad (see at least Figs. 2-3, disclosing the claimed touch pad including elements [250/360, 340]; or see at least Figs. 2, 8, disclosing the claimed touch pad including elements a touchscreen [250/806] and elements [602, 810]) comprising a control circuit (see at least Fig. 3; Col. 4:58 to Col. 5:6, disclosing a control circuit comprising a touch module 340;) and a touch panel [250/360; see at least Figs. 2-3] defining an active area [220/320] of the touch screen [[as an active area being defined with a sensing area of a touch panel of the touch pad or as a touch detection area]] and a virtual bezel area [210/310] as an object detection area, wherein a size and a shape of an active area being defined with a sensing area of a touch panel of the touch pad are dynamically adjusted, controlled by the control circuit, according to a position that the inadvertent touch event occurs on the object detection area (see at least Abstract; Fig. 2; Col. 3:60 to Col. 4:20,) thereby changing the size and shape of the virtual bezel area (as the object detection area) and the active area for interacting the touch panel, as desired by the user (see at least Col. 2:4-15.)  
Hotelling, as discussed above, discloses the size of the active area dynamically adjusted, but is silent to the shape of the active area dynamically adjusted. Lewbel, as discussed above, discloses both the size and the shape of the active area dynamically adjusted, as desired by the user. Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention before the effective filing date of invention of the pending application to modify the touch pad of Hotelling so as to dynamically adjust both the size and the shape of the active area, in view of the teaching in the Lewbel reference, to improve the above modified touch pad of Hotelling, for the predictable result of changing the size and shape of the virtual bezel area (as the object detection area) and the active area for interacting the touch panel, as desired by the user.

As per claim 2, Hotelling discloses, in response to the at least one touch event performed on the object detection area or the touch detection area of the touch panel of the touch pad, the touch signals are instantly processed by the control circuit of the touch sensor (see Hotelling at least Fig. 11; ¶ 49, disclosing in response to the at least one touch event made by any contact sensed, i.e., including the touch event performed on the object detection area or the touch detection area of the touch panel of the touch pad, the “construed” control circuit instantly processing the touch signals.)

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling in view of Lewbel, and further in view of Krah et al. (US 2008/0162996 A1; hereinafter Krah.)
As per claim 3, Hotelling discloses the control circuit (see the discussion in the rejection of claim 1 for the touch sensor including the control circuit) and further discloses an input signal pre-processing circuit of the touch sensor used to provide more precise touch signals to an operating system of a computer device equipped with the touch pad (see at least Fig. 10; ¶¶ 44, 46, 47, disclosing at least one processor [CPU/302] executing an operating system, in the form of software and data stored in the memory of the computer system, including an application associated with the touch pad 224 to perform the various functions and methods; further see at least Fig. 10; ¶ 46; ¶ 49, disclosing the touch sensor comprising at least a combination of hardware circuitry and software that further includes a “construed” input signal pre-processing circuit including another part of I/O controller 320 and another part of the processor 302, to provide more precise touch signals to the application associated with the touch pad 224 in the operating system of a computer device; also see ¶ 26, disclosing the touch pad providing information regarding to the object (the touchpad outputs) that can be interpreted by the computer to perform various touchpad functions.) Accordingly, the above modified Hotelling in view of Lewbel obviously renders all limitations of this claim including “the control circuit and the input signal pre-processing circuit integrally formed in the touch sensor,” but is silent to “the control circuit and the input signal pre-processing circuit being separated so as to be electrically connected to each other.”
However, in the same field of the computer technology, Krah discloses a laptop/notebook computer device (see Fig. 1; ¶ 26) comprising a touch pad (see Fig. 1; ¶ 3:8-9; ¶ 82: last 4 lines, disclosing a touch pad comprising elements [102-106, 118, 120, 124] used in the laptop/notebook computer device,) comprising: a touch sensor [102-106, 118, 120] including a control circuit [106, 118, 120] and an input signal pre-processing circuit [102, 104] being separate from the control circuit so as to be electrically connected to the control circuit (see Fig. 1) and used to provide more precise touch signals to an operating system of a computer device equipped with the touch pad (see Fig. 1; ¶ 31, discussing the input signal pre-processing circuit [102, 104] used to provide more precise touch signals to an operating system of a computer device for performing actions associated with the touch pad, such as cursor movements, scrolling, adjusting control settings and more.)
The above modified Hotelling in view of Lewbel, as discussed above, discloses “the control circuit and the input signal pre-processing circuit integrally formed in the touch sensor,” but is silent to “the control circuit and the input signal pre-processing circuit being separated so as to be electrically connected to each other,” as claimed. Krah, as discussed above, discloses the control circuit and the input signal pre-processing circuit being separated so as to be electrically connected to each other, as claimed.
Furthermore, a modification which would have involved a mere change in the separation of two elements was judicially recognized as being within the level of ordinary skill in the art, In Nerwin v. Erlichman, 168 USPQ 177, 179 (PTO Bd. of Int. 1969). The mere fact a given structure is integral does not preclude its consisting of various elements. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention before the effective filing date of invention of the pending application to further modify the touch sensor of the Hotelling reference to separate the control circuit and the input signal pre-processing circuit so as to be electrically connected to each other, as desired as taught by the Krah reference to obtain the same predictable result.

	As per claim 4, Hotelling further discloses the capacitive touch panel formed by a grid of conductive metal wires and the touch event sensed by the touch sensor when any the object touches a position defined by one or more of the conductive metal wires (see at least ¶ 26; ¶ 49,) but is silent to the conductive metal wires being multiple interlaced transmit lines and receive lines. However, Krah further remedies for the above deficiency of Hotelling by explicitly teaching the capacitive touch panel formed by multiple interlaced transmit lines [204] and receive lines [206] and the touch event sensed by the touch sensor when an object [Finger 212] touches a position defined by one or more of the transmit lines and the receive lines of the touch panel (Figs. 2A-2C; ¶¶ 32-34.) Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention before the effective filing date of invention of the pending application to recognize Krah remedying for the above deficiency of Hotelling by explicitly disclosing the interlaced transmit lines and receive lines similarly functioning as the conductive metal wires of the Hotelling reference or to replace the conductive metal wires of the Hotelling reference with the interlaced transmit lines and receive lines, in view of the teaching in the Krah reference to obtain the same predictable result. As such, the above modified Hotelling in view of Lewbel and Krah obviously renders all limitations of this claim.
	As per claim 5, the above modified Hotelling obviously renders wherein when the touch event is performed on the object detection area of the touch pad, a number of the transmit lines that are active is reduced until the inadvertent touch event ceases (see Hotelling at least Fig. 3; ¶ 51:5-10, disclosing three separate touchpads [herein three sub-touchpads] corresponding three regions [242, 244, 246] to form a large touchpad 224 and, in a first scenario, three regions of the large touchpad are active when no object/palm/hand is present at the left region 242 and the right region 246, thereby rendering all conductive metal wires of Hotelling or all transmit lines and receive lines [in view of Krah; see claim 4] of all three sub-touchpads active; Hotelling at least Fig. 5; ¶ 30, further disclosing, in a second scenario, when the touch event made by the object/palm/hand is performed on the left region 242 [corresponding to the object detection area of the large touch pad], the left sub-touchpad is deactivated/inactive based on the large contact patch made by the object/palm/hand in the object detection area 242 [see Hotelling ¶ 28:35-39; ¶ 53], thereby rendering conductive metal wires [of Hotelling] or transmit lines and receive lines [in view of Krah] in the left sub-touchpad inactive and the number of active transmit lines and receive lines [in view of Krah] in the large touchpad 224 reduced [as compared with the number of active transmit lines [in view of Krah] in the large touchpad 224 in the first scenario] until the left palm/hand is withdrawn and no longer present at the left region 242 [back to the first scenario], i.e., the inadvertent touch event made by the left palm/hand ceases.)
As per claim 6, the above modified Hotelling obviously renders wherein the object detection area is formed by extra ones of the interlaced transmit lines and receive lines of the touch panel and is outside of a main part of the touch pad in order to sense the inadvertent touch event performed outside the main part of the touch pad (see Hotelling at least Figs. 4-6; ¶ 51:5-10, discussing that the wide touch pad 224 can be formed by three separate touchpads corresponding to three detection regions/areas [242-246]; further see ¶ 28:34-39, discussing that the three detection regions/areas [242-246] can be activated or deactivated selectively; thereby obviously rendering wherein the object detection area [242/246] is formed by extra ones of the interlaced transmit lines [in view of Krah] and receive lines [in view of Krah] of the touch panel and being outside of a main part [244] of the touch pad [224] in order to sense the inadvertent touch event performed in the object detection area [242/246] and outside the main part [244] of the touch pad [224].)
As per claim 7, the above modified Hotelling obviously renders the object detection area configured on a left side and a right side of the touch pad for sensing the inadvertent touch event that is performed by a part of a palm of a user (see Hotelling at least Figs. 4-5; ¶¶ 29-30 or ¶ 53, discussing the object detection area [242, 246] configured on a left side and a right side of the touch pad [224] for sensing the inadvertent touch event that is performed by a part of a palm of a user.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626